Per Curiam,
This is a hard case and appellant’s counsel has presented a very able argument to take it out of the general rule that to get on or off a moving train is negligence per se. We have re-examined the authorities to see if it can be brought within the exceptions, but it cannot consistently be done. The rule is founded on solid considerations of public policy for the safety of the traveling community, the exceptions are few in number and the cases must come very clearly within them. The learned judge below has discussed the law and the facts very fully and accurately and, on his opinion, the judgment is affirmed.